Citation Nr: 0320600	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-07 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.  

2.  Entitlement to an evaluation in excess of 30 percent for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from February 1966 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran's erectile dysfunction is manifested by 
partial erection with ejaculation and without penile 
deformity.  

3.  The veteran's PTSD is productive of disability manifested 
by depression without psychotic process, or evidence of any 
suicidal or homicidal ideation and no more than moderate 
symptomatology.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable 
evaluation for erectile dysfunction have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2002).  

2.  The schedular criteria for an evaluation in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. 4.71, Diagnostic Code 9411 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  Rating decisions dated 
in February 1998 and November 2001 and the statement of the 
case (SOC) dated in May 2002 are associated with the claims 
folder.  The Board notes that the SOC contains the pertinent 
provisions of the VCAA, providing the veteran with the 
applicable law and regulations and gave adequate notice as to 
the evidence needed to substantiate his claims.  In addition, 
the SOC contained an explanation of the notice and duty to 
assist provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and 
informed the veteran that he could submit or authorize VA to 
obtain outstanding evidence relevant to the appeal.  Thus, 
the Board is satisfied that the RO has provided all notice as 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations and outpatient records.  The veteran has 
not authorized VA to obtain any additional evidence.  The 
Board finds that the duty to assist the veteran with the 
development of his claim is satisfied.  38 U.S.C.A. § 5103A 
(West 2002).  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's erectile 
dysfunction and PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disabilities at issue, except as 
discussed below.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Erectile dysfunction

The Board recognizes that in view of the fact that the 
veteran disagreed with the initial rating action in which 
service connection was granted for erectile dysfunction, it 
is incumbent on the Board to review the claims folder in its 
entirety prior to making any final decision.  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase. Fenderson v. West, 12 
Vet. App. 119 (1999).  Evidence contemporaneous with the 
claim of service connection and with the rating decision 
granting service connection is most probative of the degree 
of disability existing at the time that the initial rating 
was assigned.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on the facts found.  Id. at 
126.  

The veteran's service-connected erectile dysfunction is 
currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.115b, Diagnostic Code 7522.  That code provides 
that penis deformity with loss of erectile power is evaluated 
as 20 percent disabling.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2002).

Although the veteran has reported loss of erectile power and 
inhibited sexual activity, the competent evidence of record 
does not indicate, and he does not appear to contend, that he 
has any deformity of his penis.  Therefore, the Board finds 
that the veteran's service-connected erectile dysfunction 
does not warrant an initial compensable evaluation under 
Diagnostic Code 7522.  Essentially, there is no other code 
under which the disability associated with the veteran's 
erectile dysfunction would warrant a compensable evaluation.  

The rating schedule is primarily a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries in civil 
occupations.  38 C.F.R. § 4.1.  Thus, in the absence of any 
deformity of the penis, the veteran's erectile dysfunction is 
not compensably disabling.  

Furthermore, the Board notes that the RO has also considered 
a separate award of special monthly compensation based upon 
loss of use of a creative organ under 38 C.F.R. § 3.350(a).  
Nonetheless, the evidence of record, most specifically 
clinical findings during the most recent VA examination, does 
not support such a determination because there is no medical 
evidence of loss of use.  

Additionally, the Board notes that the veteran's statements 
alone in this case do not constitute competent medical 
evidence so as to warrant an initial compensable rating for 
his service-connected disability manifested by erectile 
dysfunction.  Therefore, although the Board acknowledges his 
allegations of increased severity associated with his 
service-connected disability, with nothing more, there is no 
evidence to substantiate impairment to the extent required 
for an initial compensable rating for erectile dysfunction.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Thus, the veteran's claim for an initial compensable 
evaluation for erectile dysfunction must be denied.  

PTSD

The veteran further contends that impairment associated with 
his PTSD is more severe than it was previously and that he is 
hindered in his daily activities, including work and his 
lifestyle with his spouse.  

Under the rating criteria for PTSD, set forth at 38 C.F.R. § 
4.130, Code 9411, a 30 percent rating is warranted for PTSD, 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Finally, a 100 percent evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2002).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  

A GAF (global assessment of functioning) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

VA outpatient treatment records dated in March to August 2000 
reflect complaints of anxiety with periodic nightmares, 
restlessness, and bad dreams two to three times per month.  
Also, the veteran reported that he unintentionally has hurt 
his wife during the night when he had recurrent dreams about 
Vietnam.  The veteran also reported incidences of chest pain, 
suicidal thoughts, and intrusive memories of experiences in 
Vietnam.  

During VA examination conducted in April 2001, the examiner 
noted that the veteran continued to work both a full- and 
part-time job and lived with his wife.  The examiner noted 
that the veteran had low self-esteem that lead to withdrawal 
and feelings of shame.  For relaxation, the veteran enjoyed 
hunting and fishing, which made him feel strong and 
unencumbered.  The veteran continued with therapy sessions 
and was being treated for his depression.  He complained of 
increased nightmares, waking up screaming and yelling, and 
even kicking his wife at times, feeling like he was fighting 
for his life.  He was hypervigilant and very conscious of 
safety at home, such as checking the doors and windows.  The 
veteran reported that he did not feel comfortable in crowds 
and therefore, avoided them.  He rarely went to the market, 
fearful of how he would react if surprised or pushed into a 
corner.  He reported that he was concerned about his ability 
to control his anger and as such, tended to feel safest when 
in the woods isolated from crowds.  Also, the veteran 
complained of depression and problems with concentration.  

Objective findings included that the veteran was neat and 
appropriate in his appearance, and was a quiet tentative man 
who spoke softly.  The examiner noted that the veteran had a 
look of one who had suffered in life.  His intellectual 
functioning was average, he was pleasant and cooperative, and 
provided clear, direct responses to questions.  The veteran's 
recent and remote memory was well above average.  Also, 
reasoning and judgment were well within normal limits and he 
appeared to have a very clear understanding of his personal 
limitations, even if he did have difficulty in accepting 
them.  

On an emotional level, the examiner noted that the veteran 
was shy and depressed, but at no point was suicidal.  His 
posture was reflective of a person with low self-esteem.  The 
veteran described incidences from his childhood, high school, 
Vietnam, and his marriage that contributed in some way to his 
negative self-image.  The examiner noted that it was 
surprising that the veteran had functioned as well as he had.  
Also noted is that the veteran took pride in his courage and 
skill to drive trucks loaded with dynamite in Vietnam combat 
areas.  There was no evidence of psychotic process or 
suicidal or homicidal ideation.  The examiner diagnosed PTSD, 
moderate to severe, major depressive disorder, with a GAF 
score of 58.  

Under the facts of this case, the Board notes that impairment 
associated with the veteran's PTSD does not rise to the level 
expected for an evaluation in excess of 30 percent.  
Specifically, there is no objective evidence to substantiate 
occupational and social impairment due to symptoms such as 
flattened affect, circumstantial speech, frequent panic 
attacks, impaired memory or judgment, or evidence to suggest 
difficulty in establishing and maintaining effective work and 
social relationships.  Further, the assigned GAF score of 58 
during the most recent VA examination supports no more than 
moderate impairment associated with the veteran's PTSD.  

In light of the foregoing, the Board has determined that the 
veteran's PTSD is no more disabling than impairment equated 
with a 30 percent evaluation under Diagnostic Code 9411.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence of 
record supports no more than moderate depression with 
occasional decrease in work efficiency and hindrance in the 
veteran's ability to perform certain tasks, or greater than 
moderate symptoms associated with PTSD overall.  In general, 
the veteran is able to function satisfactorily, does not 
exhibit unusual or psychotic behavior, can take care of 
himself and his personal needs, lives with his wife, and does 
not experience more than occasional panic attacks or 
disturbed sleep.  Therefore, an evaluation in excess of the 
current 30 percent is not warranted under these facts.  

Again, the Board notes that the veteran's statements alone do 
not constitute objective evidence to support his claim for an 
increased rating.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494.  He has provided no evidence of the requisite expertise 
to render his statements medically competent.  

Thus, the preponderance of the evidence is against a finding 
that the veteran's PTSD is more disabling than what is 
encompassed within the current 30 percent rating.  The Board, 
therefore, must deny the veteran's increased rating claim.  


ORDER

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied.  

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.  



____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

